DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response filed 06/14/2021 has been fully considered. Applicant’s amendments and the accompanying arguments, with respect to the incorporation of allowable subject matter of claim 3 into claim 1 have been fully considered and are persuasive.  The rejection of claims 1, 2, 6-7, and 9-12 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In reference to claim 1, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding the inclination portion overlapping the at least a part of the of the at least one of the plurality of holes; in combination with the other recited limitations.  Claims 2 and 4-12 depend on claim 1.
In reference to claim 13, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention the peripheral portion having an edge having a shape of protrusions and depressions that are alternately arranged in the plan view; in combination with the other recited limitations.  Claims 14-17 depend on claim 13.

The closest prior art of record is Choi (US 2013/0069853) which discloses a display device including a voltage transmission electrode 175 on the passivation layer in the peripheral area that includes a plurality of holes H3, see for example, Figures 1 and 3 and paragraph 53.
 However, the instant application differs from the prior art in that the instant application includes a layer including a spacer and an inclination portion connected to the spacer where the inclination portion overlaps at least a part of the at least one of the holes and alternatively, in that the instant application includes a layer including a peripheral portion having an edge having a shape of protrusions and depressions that are alternately arranged in the plan view.
These structures are not taught or rendered obvious by the prior art of record.  The instant application states that the beneficial effect of the claimed invention is an increase in the concavity of the inclination surface, thereby improving the ability of the layer to absorb an impact, page 22 of the specification, and the many shapes in plan view the impact absorbing layer may take, bottom of page 23 to the middle of page 25 of the specification. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Osako et al. (US 2012/0268002) discloses a related structure including a voltage transmission electrode 33 on the passivation layer in the peripheral area that includes a plurality of holes 50, Figure 4 and paragraph 109, for example.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/BRYAN R JUNGE/Primary Examiner, Art Unit 2897